Case 2:17-cv-00418-JLB-MRM Document 47 Filed 09/15/20 Page 1 of 1 PageID 1141




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

VIRGINIA BROOKS,

             Plaintiff,

v.                                            Case No.: 2:17-cv-00418-JLB-MRM

FLORIDA CANCER SPECIALIST, P.L.,

             Defendant.
                                       /

                                      ORDER

          The parties have reached a settlement. (Doc. 46.) Pursuant to Local Rule

3.08(b), this action is DISMISSED, subject to the right of any party within sixty days

to: (1) submit a stipulated form of final order or judgment; or (2) move to reopen the

case for good cause. The Clerk is DIRECTED to terminate all pending motions, (Doc.

35), and close the case.

      ORDERED in Fort Myers, Florida, on September 15, 2020.
